Citation Nr: 1415042	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a right inguinal hernia surgery.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 4, 1976 to September 16, 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A hearing was held on October 26, 2012 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Milwaukee, Wisconsin, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain outstanding treatment records.

During his hearing before the Board in October 2012, the Veteran testified that he has had eight or nine surgeries for his abdominal wounds and that the records from these surgeries are pertinent to his appeal but have not been obtained and associated with the record.  The Board left the record open for 60 days but has not received the outstanding treatment records.  Based on the foregoing, the Board finds that a remand is necessary to attempt to obtain the outstanding surgical records and if necessary, to obtain an additional opinion as to whether the Veteran has an additional disability caused by VA treatment and whether the proximate cause of any additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing treatment or an event not reasonably foreseeable.
Unfortunately, the Veteran has not been clear about where the prior surgeries were performed and it appears he has never submitted release forms to VA for these private records.  At the Board hearing, the Veteran stated that he sustained a gunshot wound in 1991 and underwent about nine abdominal surgeries over a period of five years or from 1991 to 1996.  He was less specific about the names of the hospitals in which these surgeries were performed although he did say that the hospital in 1991 was in Detroit and that the ninth surgery may have been performed at "Receiving Hospital".  See Board Hearing Transcript at 5-6.

Among the VA outpatient treatment records is a "General Surgery Outpt Consult Note", dated April 27, 2008, and under "Plan", the doctor wrote, "5.  Obtain medical records from Providence Hosp in Saukville Michigan and Botsfold hospital in Detroit Michigan for pt's last op reports and discharge summaries, as well as CT scan performed on the 20th of this month at OSH."  The "PRESENTING COMPLAINT" noted that same day indicated that the Veteran was "seen in Rockford, IL at Swedish American Hospital in ER on 4/20.  An abdominal CT scan was done and he was diagnosed with 2 hernias."

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all providers that performed his abdominal surgeries from 1991 to 1996.  Tell him a VA outpatient note indicates that he was treated at Providence Hospital in Saukville, Michigan, and Botsfold Hospital in Detroit, Michigan, and ask him to provide the appropriate authorization and consent forms for those hospitals so that VA may assist him in obtaining the private medical records.  In addition, ask him to provide a release form for Detroit Receiving Hospital which he mentioned at his hearing before the Board in October 2012.

Also ask him to provide a release form for Swedish American Hospital in Rockford, Illinois, for treatment there in April 2008.  For all private providers identified by the Veteran, including those noted above, request that the Veteran complete the appropriate authorization and consent forms so that VA can obtain any outstanding surgical and/or treatment records, if any.  If he provides the authorization forms, attempt to obtain the private medical records.

If VA facilities are identified, attempt to obtain the outstanding surgical records, if any, although many treatment records are already in the file from 2008 and 2009.  

All attempts to obtain treatment records must be documented in the claims file.  All records obtained must be associated with the claims file.

2.  Perform any additional development deemed necessary, to include sending the Veteran's claims file to a VA examiner for an opinion indicating whether he has an additional disability as a result of VA care and if so, whether the proximate cause of any additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment or an event not reasonably foreseeable.  The examiner should specifically address the Veteran's contention that he incurred additional disability following the November 2008 surgery at the VAMC because drains were not used and that this constituted carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

3. Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


